The Honorable Claire C. McCaskill Missouri State Auditor 224 State Capitol Building Jefferson City, MO  65101
Dear Auditor McCaskill:
By letter dated May 28, 2002, you submitted a fiscal note and fiscal note summary prepared pursuant to Section 116.170, RSMo, concerning the referendum to be held on Senate Bill Nos. 915, 710, and 907.  The fiscal note summary which you submitted is as follows:
  An additional one-half cent sales/use tax on tangible personal property and four cent per gallon motor fuel tax for highways, roads, bridges and public transportation generate total annual tax revenues of approximately:
State          $431,000,000
Local          $  52,000,000.
Pursuant to Section 116.175, we approve the legal content and form of the fiscal note summary.  Since our review of the fiscal note summary is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the referendum or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                              JEREMIAH W. (JAY) NIXON Attorney General